DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-6, 11-20 is/are rejected.
Claims 7-10 is/are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6, 11-20 in the reply filed on 03/25/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner because the “results from a search for Group I will necessarily produce results applicable for examination for Group II”.  This is not found persuasive because the method claims of Group II require features (e.g., specific process limitations, process steps, etc.) not required for the product of Group I, and therefore require additional searching and the results of .
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/25/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 11-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
	claims 1-12 of U.S. Patent No. 10,745,580 (NUMRICH ET AL),
	in view of WO 99/60066 (BARBEE-WO ‘066),
	and in view of CRAVEN (US 4,356,144),
	and in view of OSTWALD ET AL (US 2010/0055344).
	U.S. Patent No. 10,745,580 claims a coating composition as recited in present application claim 1.  However, the U.S. Patent does not claim a coated metal sheet.

 	CRAVEN ‘114 discloses that it is well known in the art to incorporate pigments (e.g., inorganic pigments, metallic powders or flakes, organic dyes, organic pigments, etc.) and other additives in coating compositions for metal substrates. (line 60, col. 3 to line 2, col. 4; line 50, col. 7 to line 68, col. 8; etc.)
	OSTWALD ET AL ‘344 discloses that it is well known in the art to apply a metallic corrosion protection coating (e.g., zinc, magnesium, aluminum, etc.) with a cathodic protective effect with a typical thickness of 3-20 microns to steel substrates prior to application of an organic coating in order to produce steel-based products with excellent corrosion resistance.  (Figure 1-2; paragraph 0002-0003, 0006-0013, 0018, 0026, 0030, 0034-0035, etc.).
	Regarding claims 1-3, 5, 11, 14-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known steel substrate pre-coated with a metallic corrosion protection coating as disclosed in OSTWALD ET AL ‘344 as a metallic substrate for the coatings of U.S. Patent No. 10,745,580 in order to product coated metal articles with excellent corrosion resistance.
	Regarding claim 6, 17-20, one of ordinary skill in the art would have incorporated effective amounts of known additives (e.g., inorganic and/or organic pigments, etc.) as suggested by CRAVEN ‘114 in the coatings of U.S. Patent No. 10,745,580 in order to provide the desired aesthetic effect or coloration.

	Regarding claims 4, 12-13, the recitation of “drying” is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993). See MPEP 2113.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the product is unpatentable even though the prior product was made by a different process. The patentability of a product is based on the product itself, and is not dependent on its method of production.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	WO 99/60066 (BARBEE-WO ‘066),
	in view of CRAVEN (US 4,356,144),
	and in view of OSTWALD ET AL (US 2010/0055344).
	BARBEE-WO ‘066 discloses coated metal (e.g., steel) substrates, wherein the coating comprises a coating composition comprising:
• 30-70 wt% of a hydroxy-functional fluoropolymer;

• 30-70 wt% of an aliphatic polyester derived from a polyacid component comprising a cycloaliphatic dicarboxylic acid;

• 5-30 wt% of crosslinking agent;

• and optional additives as described in CRAVEN (US 4,356,144) (e.g., crosslinking catalysts, stabilizers, pigments, dyes, etc.).

The resulting coatings can have a typical thickness of 25-120 microns. (entire document, e.g., line 1-8, page 1; line 1, page 3 to line 4, page 7; line 21-25, page 7; line 9-17, page 8; line 3, page 9 to line 18, col. 10; etc.)  However, the reference does not specifically mention the presence of a metallic anticorrosion layer.

	OSTWALD ET AL ‘344 discloses that it is well known in the art to apply a metallic corrosion protection coating (e.g., zinc, magnesium, aluminum, etc.) with a cathodic protective effect with a typical thickness of 3-20 microns to steel substrates prior to application of an organic coating in order to produce steel-based products with excellent corrosion resistance.  (Figure 1-2; paragraph 0002-0003, 0006-0013, 0018, 0026, 0030, 0034-0035, etc.).
	Regarding claims 1-3, 5-6, 11, 14-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known steel substrate pre-coated with a metallic corrosion protection coating as disclosed in OSTWALD ET AL ‘344 as a metallic substrate for the coatings of BARBEE-WO ‘066 in order to product coated metal articles with excellent corrosion resistance.
	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of known additives as suggested by CRAVEN ‘114 in the coatings of BARBEE-WO ‘066 in order to improve various performance properties (e.g., cure speed, UV resistance, visual appearance, etc.) of the coating.
	Regarding claim 4, 12-13, one of ordinary skill in the art would have selected the thickness of the metal substrate depending on the intended end-use of the coated metal sheet.
The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993). See MPEP 2113.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the product is unpatentable even though the prior product was made by a different process. The patentability of a product is based on the product itself, and is not dependent on its method of production.
	
Claims 4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	WO 99/60066 (BARBEE-WO ‘066), in view of CRAVEN (US 4,356,144), and in view of OSTWALD ET AL (US 2010/0055344),
		as applied to claims 1-3 above,
 	and further in view of BOGER ET AL (US 2015/0314567) or YAMAJI ET AL (US 2006/0182988).

	YAMAJI ET AL discloses that it is well known in the art to utilize steel sheets with a typical thickness of 0.1-3 mm as substrates for metal corrosion protective coatings. (paragraph 0029; etc.)
 	Regarding claims 4, 12-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known steel substrates with conventional thickness as suggested by BOGER ET AL or YAMAJI ET AL as a metallic substrate for the coatings of BARBEE-WO ‘066 in order to product coated metal articles with excellent corrosion resistance.
	Regarding claims 4, 12-13, the recitation of “drying” is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993). See MPEP 2113.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the product is unpatentable even though the prior product was made by a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	HARA ET AL (US 2013/0202786) and ASAKAWA ET AL (US 2004/0176542) JP 2011-012119 disclose coatings containing hydroxy-functional fluoropolymers and at least partially aliphatic polyesters.
	MAO (US 2012/0270968) and SAITO ET AL (US 2016/0257820) and HUESMANN (US 2015/0267061) disclose coatings comprising hydroxy-functional fluoropolymers and polyesters.
	NUMRICH ET AL (US 2016/0017165) disclose coatings comprising hydroxy-functional fluoropolymers.
	JP 2008-149584 disclose coatings comprising at least partially aliphatic polyester resin. 	
	MYERS (US 2012/0219823) and LUPP ET AL (US 2010/0294400) and LUPP ET AL (US 2012/0085466) disclose steel substrates with metallic corrosion protection coatings.
	WO 01/28306 disclose aqueous dispersions of polyester-based powder coatings.
	RAMSEIER ET AL (US 4,715,314) disclose lacquer coatings formed from powder coating compositions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 19, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787